Judgments, Supreme Court, New York County (Helen Freedman, J.), entered July 19, 1999, which denied applications and dismissed petitions challenging, pursuant to CPLR article 78, various decisions of the Appeal Board of respondent Parking Violations Bureau upholding summonses for parking violations, unanimously affirmed, without costs.
Insofar as respondent agency generally interprets Vehicle and Traffic Law § 238 (2-a) as permitting “not available” as a description of a condition preventing an issuing officer from listing the vehicle registration expiration date on a parking summons, this Court will defer to that interpretation of the statute. Respondent has a rational basis for presuming that vehicles with New York State registration have the full registration date on display, based on the format of windshield stickers issued by the New York State Department of Motor *323Vehicles, while not making that presumption as to vehicles registered in other States. For that reason, and because the presumption is limited out of concern for a legitimate governmental purpose, the challenged policy does not offend equal protection principles (see, D’Amico v Crosson, 93 NY2d 29, 31-32). No fundamental privilege is at stake and residents and non-residents are put on substantially equal footing, satisfying the requirements of the Privileges and Immunities Clause (see, City of New York v State of New York, 94 NY2d 577, 593). We have considered petitioners’ remaining arguments and find them unavailing. Concur — Rosenberger, J. P., Williams, Saxe and Buckley, JJ.